EXHIBIT 99.1 TECHNICAL REPORT DATED JUNE 8, 2011 TECHNICAL REPORT using BRITISH COLUMBIA SECURITIES COMMISSION NATIONAL INSTRUMENT 43-101 GUIDELINES to describe the GEOLOGY, MINERALIZATION AND EXPLORATION HISTORY on the MOUNT HINTON PROPERTY YUKON, CANADA NTS Map Sheet 105M/14 Latitude 62°52´N; Longitude 135°07´W prepared for MILL CITY GOLD CORP. 4719 Chapel Road NW Calgary, ABT2L 1A7 By R.W. Stroshein, P.Eng. Protore Geological Services Box 10559 Whitehorse, Yukon, Y1A 7A1 June 8, 2011 Protore Geological Services Technical Report Mount Hinton Property June, 2011 TABLE OF CONTENTS Page SUMMARY 1 INTRODUCTION 4 RELIANCE ON OTHER EXPERTS 4 PROPERTY DESCRIPTION AND LOCATION 5 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 7 HISTORY 10 GEOLOGICAL SETTING 15 7.1Regional Geology 15 7.2Property Geology 18 DEPOSIT TYPE 20 MINERALIZATION 20 EXPLORATION 23 DRILLING 31 SAMPLING METHODS AND APPROACH 31 SAMPLE PREPARATION, ANALYSES AND SECURITY 31 DATA VERIFICATION 32 ADJACENT PROPERTIES 33 MINERAL PROCESSING AND METALLURGICAL TESTING 34 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 34 OTHER RELEVANT DATA AND INFORMATION 34 INTERPRETATION AND CONCLUSIONS 34 RECOMMENDATIONS 35 REFERENCES 38 DATE AND SIGNATURE PAGE 40 CERTIFICATE OF AUTHOR 41 CONSENT OF QUALIFIED PERSON 42 FIGURES Fig. No. Description
